MEMORANDUM**
Cornelius Ayodole Williams appeals from the 36-month sentence imposed following a remand for re-sentencing under the correct version of the United States Sentencing Guidelines.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Williams’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to with*709draw as counsel of record. Appellant has filed a pro se supplemental brief, appellee has filed an answering brief, and appellant has filed a reply brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, we GRANT counsel’s motions to withdraw and to be relieved as counsel, DENY all other pending motions, and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.